Dear Mr. DeJean:
Thank you for discussing the referenced matter with me over the telephone the other day. In accordance with your request, I am forwarding a certified copy of OPSB Resolution No. 32-97 requesting an expedited opinion on the School Board to follow in order to declare a vacancy and fill it given the facts presented.
I would be happy to discuss this matter with you should you require any further information. Mrs. Cramer has signed a letter of resignation in accordance with law. Her resignation is to be effective on November 21, 1997.
Thank you for your cooperation in this matter.
Sincerely,
Robert M. Rosenberg
cc: Board Members                             RECEIVED Wyatt V. Dejoie                          DEC — 2 1997 OFFICE OF THE ATTORNEY GENERAL-SHREVEPORT
DEC 02, 1997 14:19    DEPT. OF JUSTICE — CIVIL   504 342 2090  P. 04/15
ORLEANS PARISH SCHOOL BOARD
4100 TOURO STREET * NEW ORLEANS, LOUISIANA 70122 * (504) 286-2829
          J. Berengher Brechtel, Ed.D. Board President Gail Moore Glapion, M.Ed., Board Vice-President
Maudelle Cade, District 1                         Morris L. Holmes, Ed.D. Gail Moore Glapion, M.Ed., District 2            Superintendent of Schools Scott P. Shea, J.D., District 3 J. Berengher Brechtel, Ed.D., District 4          Wyatt V. Dejoie Carolyn Green Ford, District 5                    Board Secretary Bill Bowers, District 6 Cheryl Q.W. Cramer, District 7
                      EXTRACT FROM MINUTES ORLEANS PARISH SCHOOL BOARD MEETING HELD NOVEMBER 18, 1997
A special meeting of the Orleans Parish School Board convened at 2:35 P.M. with Vice-President Gail M. Glapion presiding and a quorum in attendance:
Present: Mr. Scott P. Shea,*Mrs. Cheryl Q.W. Cramer, Mr. Bill Bowers, Mrs. Gail M. Glapion,
Absent: Mrs. Maudelle Cade, Mrs. Carolyn Green Ford, Dr. J. Berengher Brechtel
Present: Attorney Robert Rosenberg, School Board Counsel Attorney Wayne Neveu, Bond Counsel
* Arrived later and participated thereafter.
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
ADDED AGENDA ITEM
      Mr. Bowers moved, seconded by Mr. Shea, to add the following resolution to the agenda for Board action. Voice vote. The motion unanimously carried.
                           RESOLUTION OPSB 32-97
WHEREAS, certain questions of law arise on whether the Orleans Parish School Board can fill the vacancy in the office held by Mrs. Cheryl Q.W. Cramer; and,
WHEREAS, Orleans Parish School Board desires an expedited opinion from the Office of the Attorney General said questions.
NOW, THEREFORE, BE IT RESOLVED, that the Orleans Parish School Board hereby requests the Honorable Richard Ieyoub, Attorney General for the State of Louisiana, to issue an expedited opinion relative to the process required by law to declare a vacancy in the office of School Board Member, District 7, held by Mrs. Cheryl Q.W. Cramer and to fill that vacancy.
      Mr. Bowers moved, seconded by Mr. Shea, that the Board adopt resolution OPSB 32-97, requesting an expedited opinion from the Honorable Richard Ieyoub with regard to filling the Board vacancy in District 7.
      ROLL CALL: Ayes — Mr. Shea, Mrs. Cramer, Mr. Bowers, Mrs. Glapion,
Absent — Mrs. Cade, Mrs. Ford, Dr. Brechtel
Abstain — Mrs. Cramer
DEC 02, 1997 14:19  DEPT. OF JUSTICE — CIVIL  504 342 2090  P. 03/15
Extract from Minutes of Orleans Parish School Board Special Meeting Held November 18, 1997
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Certified to be a true and correct copy of a resolution adopted by the Orleans Parish School Board at a special meeting held on November 18, 1997.
                             Wyatt V. Dejoie Board Secretary
WVD:bhj
11/19/97